                                                                 Case 8:20-cv-01466-SB-KES Document 12 Filed 10/05/20 Page 1 of 13 Page ID #:76



                                                                  1 FERRUZZO & FERRUZZO, LLP
                                                                         A Limited Liability Partnership,
                                                                  2    including Professional Corporations
                                                                           3737 Birch Street, Suite 400
                                                                  3     Newport Beach, California 92660
                                                                           Telephone: (949) 608-6900
                                                                  4         Facsimile: (949) 608-6994

                                                                  5 JAMES F. RUMM, Bar No. 224412
                                                                    jrumm@ferruzzo.com
                                                                  6 ALISON C. GIBBS, Bar No. 257526
                                                                    agibbs@ferruzzo.com
                                                                  7
                                                                    Attorneys for Defendant
                                                                  8 DE ANZA PLAZA APARTMENTS II
                                                                  9                               UNITED STATES DISTRICT COURT
                                                                 10                             CENTRAL DISTRICT OF CALIFORNIA
                                                                 11
                                                                 12 UNITED AFRICAN-ASIAN              Case No. 8:20-cv-01466-SB-KES
F ERRUZZO & F ERRUZZO , LLP




                                                                    ABILITIES CLUB, ON BEHALF OF
                              Newpor t Beach, California 92660
                                3737 Bir ch Str eet, Suite 400

                                 Telephone (949) 608 -6900




                                                                 13 ITSELF AND ITS MEMBERS; JESSIE               Assigned To:
                                                                    JAMES DAVIS IV, An Individual,  District Judge: Stanley Blumenfeld, Jr.
                                                                 14
                                                                              Plaintiffs,
                                                                 15
                                                                         vs.                       DEFENDANT, DE ANZA PLAZA
                                                                 16                                APARTMENTS II’S ANSWER TO
                                                                    DE ANZA PLAZA APARTMENTS II, PLAINTIFFS’ COMPLAINT
                                                                 17 A CALIFORNIA GENERAL
                                                                    PARTNERSHIP; AND DOES 1
                                                                 18 THROUGH 10, Inclusive,
                                                                 19                       Defendants.
                                                                 20
                                                                 21            Defendant DE ANZA PLAZA APARTMENTS II, a general partnership
                                                                 22 (“Defendant”) hereby answers Plaintiffs UNITED AFRICAN-ASIAN ABILITIES
                                                                 23 CLUB, ON BEHALF OF ITSELF AND ITS MEMBERS and JESSIE JAMES DAVIS
                                                                 24 IV’S (“Plaintiffs’) Complaint (“Complaint”) as follows:
                                                                 25
                                                                 26            1.         As to paragraph 1 of Plaintiffs’ Complaint, this paragraph contains
                                                                 27 Plaintiffs’ jurisdictional allegations, to which no response is required. To the extent a
                                                                 28 response is deemed required, Defendant denies the allegations as they relate to

                                                                               DEFENDANT, DE ANZA PLAZA APARTMENTS II’S ANSWER TO PLAINTIFFS’ COMPLAINT

                                                                      D616.3 \ 560632v1
                                                                 Case 8:20-cv-01466-SB-KES Document 12 Filed 10/05/20 Page 2 of 13 Page ID #:77



                                                                  1 Defendant, except to admit that this Court has jurisdiction over the subject matter of
                                                                  2 Plaintiffs’ claims.
                                                                  3            2.         As to paragraph 2 of Plaintiffs’ Complaint, this paragraph contains
                                                                  4 Plaintiffs’ jurisdictional allegations, to which no response is required. To the extent a
                                                                  5 response is deemed required, Defendant denies the allegations as they relate to
                                                                  6 Defendant, except to admit that this Court is the proper venue for Plaintiffs’ claims.
                                                                  7            3.         As to paragraph 3 of Plaintiffs’ Complaint, this paragraph contains
                                                                  8 Plaintiffs’ jurisdictional allegations, to which no response is required. To the extent a
                                                                  9 response is deemed required, Defendant denies the allegations as they relate to
                                                                 10 Defendant, except to admit that this Court has jurisdiction over the subject matter of
                                                                 11 Plaintiffs’ claims.
                                                                 12            4.         As to paragraph 4 of Plaintiffs’ Complaint, Defendant lacks sufficient
F ERRUZZO & F ERRUZZO , LLP
                              Newpor t Beach, California 92660
                                3737 Bir ch Str eet, Suite 400

                                 Telephone (949) 608 -6900




                                                                 13 knowledge or information to form a belief as to the truthfulness of the allegations
                                                                 14 contained therein, and on that basis denies each and every allegation.
                                                                 15            5.         As to paragraph 5 of Plaintiffs’ Complaint, Defendant lacks sufficient
                                                                 16 knowledge or information to form a belief as to the truthfulness of the allegations
                                                                 17 contained therein, and on that basis denies each and every allegation.
                                                                 18            6.         As to paragraph 6 of Plaintiffs’ Complaint, Defendant admits it is a
                                                                 19 business organized and existing and/or doing business under the laws of the State of
                                                                 20 California. Defendant further admits that it is an owner, operator, and/or lessor of the
                                                                 21 real property located at 2520 W La Palma Ave, Anaheim, CA 92801.
                                                                 22            7.         As to paragraph 7 of Plaintiffs’ Complaint, Defendant admits that it is a
                                                                 23 business or corporation or franchise, organized and existing and/or doing business
                                                                 24 under the laws of the State of California owner, operator, and/or lessor of the real
                                                                 25 property located at 2520 W La Palma Ave, Anaheim, CA 92801. With respect to
                                                                 26 Plaintiffs’ allegations regarding his knowledge of the true names, capacities,
                                                                 27 connections, and responsibilities of Defendant and Plaintiffs’ intent to seek leave to
                                                                 28 amend to add additional defendants, to which no response is required. To the extent a

                                                                               DEFENDANT, DE ANZA PLAZA APARTMENTS II’S ANSWER TO PLAINTIFFS’ COMPLAINT

                                                                      D616.3 \ 560632v1
                                                                 Case 8:20-cv-01466-SB-KES Document 12 Filed 10/05/20 Page 3 of 13 Page ID #:78



                                                                  1 response is deemed required, Defendant lacks sufficient knowledge or information to
                                                                  2 form a belief as to the truthfulness of the allegations. With respect to the remaining
                                                                  3 allegations in this paragraph, Defendant denies each and every allegation.
                                                                  4            8.         As to paragraph 8 of Plaintiffs’ Complaint, Defendant lacks sufficient
                                                                  5 knowledge or information to form a belief as to the truthfulness of the allegations
                                                                  6 contained therein, and on that basis Defendant denies each and every allegation.
                                                                  7            9.         As to paragraph 9 of Plaintiffs’ Complaint, Defendant lacks sufficient
                                                                  8 knowledge or information to form a belief as to the truthfulness of the allegations
                                                                  9 contained therein regarding the named individuals actions beliefs, and on that basis
                                                                 10 Defendant denies each and every allegation. Defendant further denies the existence of
                                                                 11 barriers as set forth in Paragraph 9.
                                                                 12            10.        As to paragraph 10 of Plaintiffs’ Complaint, Defendant lacks sufficient
F ERRUZZO & F ERRUZZO , LLP
                              Newpor t Beach, California 92660
                                3737 Bir ch Str eet, Suite 400

                                 Telephone (949) 608 -6900




                                                                 13 knowledge or information to form a belief as to the truthfulness of the allegations
                                                                 14 contained therein, and on that basis Defendant denies each and every allegation.
                                                                 15            11.        As to paragraph 11 of Plaintiffs’ Complaint, Defendant lacks sufficient
                                                                 16 knowledge or information to form a belief as to the truthfulness of the allegations
                                                                 17 contained therein, and on that basis Defendant denies each and every allegation.
                                                                 18            12.        As to paragraph 12 of Plaintiffs’ Complaint, Defendant lacks sufficient
                                                                 19 knowledge or information to form a belief as to the truthfulness of the allegations
                                                                 20 Regarding the members of Plaintiffs’ club, and on that basis Defendant denies each
                                                                 21 and every allegation regarding said club. Defendant denies all allegations regarding
                                                                 22 the websites in issue, which are not owned, operated or maintained by Defendant.
                                                                 23            13.        As to paragraph 13 of Plaintiffs’ Complaint, Defendant denies each and
                                                                 24 every allegation as it relates to Defendant.
                                                                 25            14.        As to paragraph 14 of Plaintiffs’ Complaint, Defendant denies that it
                                                                 26 prevented people from being able to text, as 711 provides a nearly identical service to
                                                                 27 all TTY services, as to the remainder of Paragraph 14 Defendant denies each and every
                                                                 28 allegation as it relates to Defendant.

                                                                               DEFENDANT, DE ANZA PLAZA APARTMENTS II’S ANSWER TO PLAINTIFFS’ COMPLAINT

                                                                      D616.3 \ 560632v1
                                                                 Case 8:20-cv-01466-SB-KES Document 12 Filed 10/05/20 Page 4 of 13 Page ID #:79



                                                                  1            15.        As to paragraph 15 of Plaintiffs’ Complaint, Defendant denies each and
                                                                  2 every allegation as it relates to Defendant.
                                                                  3            16.        As to paragraph 16 of Plaintiffs’ Complaint, Defendant denies each and
                                                                  4 every allegation as it relates to Defendant.
                                                                  5            17.        As to paragraph 17 of Plaintiffs’ Complaint, this paragraph contains
                                                                  6 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                  7 is required. To the extent a response is deemed required, Defendant denies each and
                                                                  8 every allegation contained therein as it relates to Defendant.
                                                                  9            18.        As to paragraph 18 of Plaintiffs’ Complaint, this paragraph contains
                                                                 10 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                 11 is required. To the extent a response is deemed required, Defendant denies each and
                                                                 12 every allegation contained therein as it relates to Defendant.
F ERRUZZO & F ERRUZZO , LLP
                              Newpor t Beach, California 92660
                                3737 Bir ch Str eet, Suite 400




                                                                                          As to paragraph 19 of Plaintiffs’ Complaint, Defendant denies each and
                                 Telephone (949) 608 -6900




                                                                 13            19.
                                                                 14 every allegation as it relates to Defendant.
                                                                 15            20.        As to paragraph 20 of Plaintiffs’ Complaint, Defendant denies each and
                                                                 16 every allegation as it relates to Defendant.
                                                                 17            21.        As to paragraph 21 of Plaintiffs’ Complaint, Defendant denies each and
                                                                 18 every allegation as it relates to Defendant.
                                                                 19            22.        As to paragraph 22 of Plaintiffs’ Complaint, Defendant denies each and
                                                                 20 every allegation as it relates to Defendant.
                                                                 21            23.        As to paragraph 23 of Plaintiffs’ Complaint, Defendant denies each and
                                                                 22 every allegation as it relates to Defendant.
                                                                 23            24.        As to paragraph 24 of Plaintiffs’ Complaint, Defendant denies each and
                                                                 24 every allegation as it relates to Defendant.
                                                                 25            25.        As to paragraph 25 of Plaintiffs’ Complaint, Defendant denies each and
                                                                 26 every allegation as it relates to Defendant.
                                                                 27            26.        As to paragraph 26 of Plaintiffs’ Complaint, this paragraph contains
                                                                 28 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response

                                                                               DEFENDANT, DE ANZA PLAZA APARTMENTS II’S ANSWER TO PLAINTIFFS’ COMPLAINT

                                                                      D616.3 \ 560632v1
                                                                 Case 8:20-cv-01466-SB-KES Document 12 Filed 10/05/20 Page 5 of 13 Page ID #:80



                                                                  1 is required. To the extent a response is deemed required, Defendant denies each and
                                                                  2 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                  3 language of the referenced law and statutes, which speak for themselves.
                                                                  4            27.        As to paragraph 27 of Plaintiffs’ Complaint, this paragraph contains
                                                                  5 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                  6 is required. To the extent a response is deemed required, Defendant denies each and
                                                                  7 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                  8 language of the referenced law and statutes, which speak for themselves.
                                                                  9            28.        As to paragraph 28 of Plaintiffs’ Complaint, this paragraph contains
                                                                 10 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                 11 is required. To the extent a response is deemed required, Defendant denies each and
                                                                 12 every allegation contained therein as it relates to Defendant, except to refer to the
F ERRUZZO & F ERRUZZO , LLP
                              Newpor t Beach, California 92660
                                3737 Bir ch Str eet, Suite 400

                                 Telephone (949) 608 -6900




                                                                 13 language of the referenced law and statutes, which speak for themselves. Defendant
                                                                 14 further denies all factual allegations asserted within Paragraph 28.
                                                                 15            29.        As to paragraph 29 of Plaintiffs’ Complaint, this paragraph contains
                                                                 16 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                 17 is required. To the extent a response is deemed required, Defendant denies each and
                                                                 18 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                 19 language of the referenced law and statutes, which speak for themselves. Defendant
                                                                 20 further denies all factual allegations asserted within Paragraph 29.
                                                                 21            30.        As to paragraph 30 of Plaintiffs’ Complaint, this paragraph contains
                                                                 22 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                 23 is required. To the extent a response is deemed required, Defendant denies each and
                                                                 24 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                 25 language of the referenced law and statutes, which speak for themselves. Defendant
                                                                 26 further denies all factual allegations asserted within Paragraph 30.
                                                                 27            31.        As to paragraph 31 of Plaintiffs’ Complaint, this paragraph contains
                                                                 28 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response

                                                                               DEFENDANT, DE ANZA PLAZA APARTMENTS II’S ANSWER TO PLAINTIFFS’ COMPLAINT

                                                                      D616.3 \ 560632v1
                                                                 Case 8:20-cv-01466-SB-KES Document 12 Filed 10/05/20 Page 6 of 13 Page ID #:81



                                                                  1 is required. To the extent a response is deemed required, Defendant denies each and
                                                                  2 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                  3 language of the referenced law and statutes, which speak for themselves.
                                                                  4            32.        As to paragraph 32 of Plaintiffs’ Complaint, this paragraph contains
                                                                  5 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                  6 is required. To the extent a response is deemed required, Defendant denies each and
                                                                  7 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                  8 language of the referenced law and statutes, which speak for themselves. Defendant
                                                                  9 further denies all factual allegations asserted within Paragraph 32.
                                                                 10            33.        As to paragraph 33 of Plaintiffs’ Complaint, this paragraph contains
                                                                 11 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                 12 is required. To the extent a response is deemed required, Defendant denies each and
F ERRUZZO & F ERRUZZO , LLP
                              Newpor t Beach, California 92660
                                3737 Bir ch Str eet, Suite 400

                                 Telephone (949) 608 -6900




                                                                 13 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                 14 language of the referenced law and statutes, which speak for themselves. Defendant
                                                                 15 further denies all factual allegations asserted within Paragraph 33.
                                                                 16            34.        As to paragraph 34 of Plaintiffs’ Complaint, this paragraph contains
                                                                 17 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                 18 is required. To the extent a response is deemed required, Defendant denies each and
                                                                 19 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                 20 language of the referenced law and statutes, which speak for themselves.
                                                                 21            35.        As to paragraph 35 of Plaintiffs’ Complaint, this paragraph contains
                                                                 22 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                 23 is required. To the extent a response is deemed required, Defendant denies each and
                                                                 24 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                 25 language of the referenced law and statutes, which speak for themselves. Defendant
                                                                 26 further denies all factual allegations asserted within Paragraph 35.
                                                                 27            36.        As to paragraph 36 of Plaintiffs’ Complaint, this paragraph contains
                                                                 28 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response

                                                                               DEFENDANT, DE ANZA PLAZA APARTMENTS II’S ANSWER TO PLAINTIFFS’ COMPLAINT

                                                                      D616.3 \ 560632v1
                                                                 Case 8:20-cv-01466-SB-KES Document 12 Filed 10/05/20 Page 7 of 13 Page ID #:82



                                                                  1 is required. To the extent a response is deemed required, Defendant denies each and
                                                                  2 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                  3 language of the referenced law and statutes, which speak for themselves. Defendant
                                                                  4 further denies all factual allegations asserted within Paragraph 36.
                                                                  5            37.        As to paragraph 37 of Plaintiffs’ Complaint, this paragraph contains
                                                                  6 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                  7 is required. To the extent a response is deemed required, Defendant denies each and
                                                                  8 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                  9 language of the referenced law and statutes, which speak for themselves. Defendant
                                                                 10 further denies all factual allegations asserted within Paragraph 37.
                                                                 11            38.        As to paragraph 38 of Plaintiffs’ Complaint, this paragraph contains
                                                                 12 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
F ERRUZZO & F ERRUZZO , LLP
                              Newpor t Beach, California 92660
                                3737 Bir ch Str eet, Suite 400

                                 Telephone (949) 608 -6900




                                                                 13 is required. To the extent a response is deemed required, Defendant denies each and
                                                                 14 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                 15 language of the referenced law and statutes, which speak for themselves. Defendant
                                                                 16 further denies all factual allegations asserted within Paragraph 38.
                                                                 17            39.        As to paragraph 39 of Plaintiffs’ Complaint, this paragraph contains
                                                                 18 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                 19 is required. To the extent a response is deemed required, Defendant denies each and
                                                                 20 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                 21 language of the referenced law and statutes, which speak for themselves. Defendant
                                                                 22 further denies all factual allegations asserted within Paragraph 39.
                                                                 23            40.        As to paragraph 40 of Plaintiffs’ Complaint, this paragraph contains
                                                                 24 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                 25 is required. To the extent a response is deemed required, Defendant denies each and
                                                                 26 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                 27 language of the referenced law and statutes, which speak for themselves. Defendant
                                                                 28 further denies all factual allegations asserted within Paragraph 40.

                                                                               DEFENDANT, DE ANZA PLAZA APARTMENTS II’S ANSWER TO PLAINTIFFS’ COMPLAINT

                                                                      D616.3 \ 560632v1
                                                                 Case 8:20-cv-01466-SB-KES Document 12 Filed 10/05/20 Page 8 of 13 Page ID #:83



                                                                  1            41.        As to paragraph 41 of Plaintiffs’ Complaint, this paragraph contains
                                                                  2 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                  3 is required. To the extent a response is deemed required, Defendant denies each and
                                                                  4 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                  5 language of the referenced law and statutes, which speak for themselves. Defendant
                                                                  6 further denies all factual allegations asserted within Paragraph 41.
                                                                  7            42.        As to paragraph 42 of Plaintiffs’ Complaint, this paragraph contains
                                                                  8 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                  9 is required. To the extent a response is deemed required, Defendant denies each and
                                                                 10 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                 11 language of the referenced law and statutes, which speak for themselves. Defendant
                                                                 12 further denies all factual allegations asserted within Paragraph 42.
F ERRUZZO & F ERRUZZO , LLP
                              Newpor t Beach, California 92660
                                3737 Bir ch Str eet, Suite 400




                                                                                          As to paragraph 43 of Plaintiffs’ Complaint, this paragraph contains
                                 Telephone (949) 608 -6900




                                                                 13            43.
                                                                 14 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                 15 is required. To the extent a response is deemed required, Defendant denies each and
                                                                 16 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                 17 language of the referenced law and statutes, which speak for themselves. Defendant
                                                                 18 further denies all factual allegations asserted within Paragraph 43.
                                                                 19            44.        As to paragraph 44 of Plaintiffs’ Complaint, this paragraph contains
                                                                 20 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                 21 is required. To the extent a response is deemed required, Defendant denies each and
                                                                 22 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                 23 language of the referenced law and statutes, which speak for themselves. Defendant
                                                                 24 further denies all factual allegations asserted within Paragraph 44.
                                                                 25            45.        As to paragraph 45 of Plaintiffs’ Complaint, this paragraph contains
                                                                 26 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                 27 is required. To the extent a response is deemed required, Defendant denies each and
                                                                 28 every allegation contained therein as it relates to Defendant, except to refer to the

                                                                               DEFENDANT, DE ANZA PLAZA APARTMENTS II’S ANSWER TO PLAINTIFFS’ COMPLAINT

                                                                      D616.3 \ 560632v1
                                                                 Case 8:20-cv-01466-SB-KES Document 12 Filed 10/05/20 Page 9 of 13 Page ID #:84



                                                                  1 language of the referenced law and statutes, which speak for themselves. Defendant
                                                                  2 further denies all factual allegations asserted within Paragraph 45.
                                                                  3            46.        As to paragraph 46 of Plaintiffs’ Complaint, this paragraph contains
                                                                  4 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                  5 is required. To the extent a response is deemed required, Defendant denies each and
                                                                  6 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                  7 language of the referenced law and statutes, which speak for themselves. Defendant
                                                                  8 further denies all factual allegations asserted within Paragraph 46.
                                                                  9            47.        As to paragraph 47 of Plaintiffs’ Complaint, this paragraph contains
                                                                 10 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                 11 is required. To the extent a response is deemed required, Defendant denies each and
                                                                 12 every allegation contained therein as it relates to Defendant, except to refer to the
F ERRUZZO & F ERRUZZO , LLP
                              Newpor t Beach, California 92660
                                3737 Bir ch Str eet, Suite 400

                                 Telephone (949) 608 -6900




                                                                 13 language of the referenced law and statutes, which speak for themselves.
                                                                 14            48.        As to paragraph 48 of Plaintiffs’ Complaint, this paragraph contains
                                                                 15 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                 16 is required. To the extent a response is deemed required, Defendant denies each and
                                                                 17 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                 18 language of the referenced law and statutes, which speak for themselves. Defendant
                                                                 19 further denies all factual allegations asserted within Paragraph 48.
                                                                 20            49.        As to paragraph 49 of Plaintiffs’ Complaint, this paragraph contains
                                                                 21 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                 22 is required. To the extent a response is deemed required, Defendant denies each and
                                                                 23 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                 24 language of the referenced law and statutes, which speak for themselves. Defendant
                                                                 25 further denies all factual allegations asserted within Paragraph 49.
                                                                 26            50.        As to paragraph 50 of Plaintiffs’ Complaint, this paragraph contains
                                                                 27 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                 28 is required. To the extent a response is deemed required, Defendant denies each and

                                                                               DEFENDANT, DE ANZA PLAZA APARTMENTS II’S ANSWER TO PLAINTIFFS’ COMPLAINT

                                                                      D616.3 \ 560632v1
                                                                 Case 8:20-cv-01466-SB-KES Document 12 Filed 10/05/20 Page 10 of 13 Page ID #:85



                                                                   1 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                   2 language of the referenced law and statutes, which speak for themselves. Defendant
                                                                   3 further denies all factual allegations asserted within Paragraph 5o.
                                                                   4            51.        As to paragraph 51 of Plaintiffs’ Complaint, this paragraph contains
                                                                   5 Plaintiffs’ allegations analyzing potential bases of legal liability, to which no response
                                                                   6 is required. To the extent a response is deemed required, Defendant denies each and
                                                                   7 every allegation contained therein as it relates to Defendant, except to refer to the
                                                                   8 language of the referenced law and statutes, which speak for themselves. Defendant
                                                                   9 further denies all factual allegations asserted within Paragraph 51.
                                                                  10                                        PRAYER FOR RELIEF
                                                                  11            The remainder of Plaintiffs’ Complaint contains Plaintiffs’ prayer for relief, to
                                                                  12 which no response is required. To the extent a response is required, Defendant denies
F ERRUZZO & F ERRUZZO , LLP
                              Newpor t Beach, California 92660
                                3737 Bir ch Str eet, Suite 400

                                 Telephone (949) 608 -6900




                                                                  13 each and every allegation contained therein as it relates to Defendant and specifically
                                                                  14 denies that Plaintiffs are entitled to any relief whatsoever. Except as expressly admitted
                                                                  15 above, Defendant denies each and every allegation contained in Plaintiffs’ Complaint
                                                                  16 as it relates to Defendant.
                                                                  17
                                                                  18                            DEFENDANT’S AFFIRMATIVE DEFENSES
                                                                  19            As and for separate and distinct affirmative defenses to Plaintiffs’ Complaint on
                                                                  20 file herein, Defendant alleges as follows:
                                                                  21                       FIRST SEPARATE AND AFFIRMATIVE DEFENSE
                                                                  22            1.         Plaintiffs fails to state facts sufficient to state a claim upon which relief
                                                                  23 may be granted against Defendant because the complaint as pled fails to identify
                                                                  24 specific discriminatory conduct that Defendants in engaged in.
                                                                  25                       SECOND SEPARATE AND AFFIRMATIVE DEFENSE
                                                                  26            2.         Defendants is informed, believes and thereupon alleges that Plaintiffs
                                                                  27 failed, and continue to fail, to take reasonable steps to mitigate their alleged damages
                                                                  28 regarding their alleged injuries that they claim that Defendant has caused.

                                                                                DEFENDANT, DE ANZA PLAZA APARTMENTS II’S ANSWER TO PLAINTIFFS’ COMPLAINT

                                                                       D616.3 \ 560632v1
                                                                 Case 8:20-cv-01466-SB-KES Document 12 Filed 10/05/20 Page 11 of 13 Page ID #:86



                                                                   1                        THIRD SEPARATE AND AFFIRMATIVE DEFENSE
                                                                   2            3.         The named Plaintiff, Jessie James Davis, lacks standing to bring the
                                                                   3 instant action and that there is no actionable case or controversy to be adjudicated as
                                                                   4 he has not established that he suffered any disability or discrimination based upon
                                                                   5 disability as asserted in the complaint.
                                                                   6                       FOURTH SEPARATE AND AFFIRMATIVE DEFENSE
                                                                   7            4.         Defendant is informed, believes and thereupon alleges that Plaintiffs’
                                                                   8 claims for damages are due, if at all, to the wrongful conduct of others.
                                                                   9                        FIFTH SEPARATE AND AFFIRMATIVE DEFENSE
                                                                  10            5.         Defendant is informed, believes and thereupon alleges that the
                                                                  11 accommodations requested by Plaintiffs are not readily achievable for the property at
                                                                  12 issue.
F ERRUZZO & F ERRUZZO , LLP
                              Newpor t Beach, California 92660
                                3737 Bir ch Str eet, Suite 400

                                 Telephone (949) 608 -6900




                                                                  13                        SIXTH SEPARATE AND AFFIRMATIVE DEFENSE
                                                                  14            6.         Defendant is informed, believes and thereupon alleges that the
                                                                  15 accommodations requested by Plaintiffs are not feasible given the layout and
                                                                  16 construction of the property at issue.
                                                                  17                       SEVENTH SEPARATE AND AFFIRMATIVE DEFENSE
                                                                  18            7.         Defendant is informed, believes and thereupon alleges that the
                                                                  19 accommodations requested by Plaintiffs would result in undue burden to Defendant.
                                                                  20                       EIGHTH SEPARATE AND AFFIRMATIVE DEFENSE
                                                                  21            8.         Defendant is informed, believes and thereupon alleges that Plaintiffs’
                                                                  22 claims are barred by the doctrine of laches in that Plaintiffs waited too long to pursue
                                                                  23 their claims against Defendant herein.
                                                                  24                        NINTH SEPARATE AND AFFIRMATIVE DEFENSE
                                                                  25            9.         Defendant is informed, believes and thereupon alleges that Plaintiffs’
                                                                  26 claims are barred by the doctrine of estoppel in that Plaintiffs failed to pursue this
                                                                  27 claim in a timely fashion and that Plaintiffs lack of promptness led Defendant to
                                                                  28 believe no action was necessary.

                                                                                DEFENDANT, DE ANZA PLAZA APARTMENTS II’S ANSWER TO PLAINTIFFS’ COMPLAINT

                                                                       D616.3 \ 560632v1
                                                                 Case 8:20-cv-01466-SB-KES Document 12 Filed 10/05/20 Page 12 of 13 Page ID #:87



                                                                   1                        TENTH SEPARATE AND AFFIRMATIVE DEFENSE
                                                                   2            10.         Defendant is informed, believes and thereupon alleges that Plaintiffs’
                                                                   3 claims are barred by the doctrine of waiver in that Plaintiffs have tacitly agreed to any
                                                                   4 and all wrongdoing alleged by Defendant.
                                                                   5                   ELEVENTH SEPARATE AND AFFIRMATIVE DEFENSE
                                                                   6            11.         Defendant is informed, believes and thereupon alleges that to the extent,
                                                                   7 Plaintiffs have suffered any injury, Defendant is entitled to Equitable Indemnity by
                                                                   8 other Third Parties who are responsible for the harm alleged.
                                                                   9                       TWELFTH SEPARATE AND AFFIRMATIVE DEFENSE
                                                                  10            12.         Defendant is informed, believes and thereupon alleges that to the extent,
                                                                  11 Plaintiffs have suffered any injury, Defendant is entitled to Explicit Indemnity by other
                                                                  12 Third Parties who are responsible for the harm alleged.
F ERRUZZO & F ERRUZZO , LLP
                              Newpor t Beach, California 92660
                                3737 Bir ch Str eet, Suite 400

                                 Telephone (949) 608 -6900




                                                                  13                THIRTEENTH SEPARATE AND AFFIRMATIVE DEFENSE
                                                                  14            13.         Defendant is informed, believes and thereupon alleges that Defendant’s
                                                                  15 property is not subject to the provisions of statutes that were enacted following the
                                                                  16 construction of the property in question.
                                                                  17                FOURTEENTH SEPARATE AND AFFIRMATIVE DEFENSE
                                                                  18            14.         Defendant alleges that any and all alleged action, or inaction by
                                                                  19 Defendant with respect to Plaintiffs, if proven by Plaintiffs, was taken for legitimate
                                                                  20 non-discriminatory reasons.
                                                                  21                  FIFTEENTH SEPARATE AND AFFIRMATIVE DEFENSE
                                                                  22            15.         Defendant alleges that any and all alleged action, or inaction by
                                                                  23 Defendant with respect to Plaintiffs, if proven by Plaintiffs, was necessary to the
                                                                  24 operation of Defendant’s business and effectively carried out the significant business
                                                                  25 needs served by any such action, or inaction.
                                                                  26                  SIXTEENTH SEPARATE AND AFFIRMATIVE DEFENSE
                                                                  27            16.         Defendant alleges that the acts or omissions of Plaintiffs, in whole or in
                                                                  28 part, were a substantial factor, or proximate cause of Plaintiffs’ damages, if any.

                                                                                DEFENDANT, DE ANZA PLAZA APARTMENTS II’S ANSWER TO PLAINTIFFS’ COMPLAINT

                                                                       D616.3 \ 560632v1
Case 8:20-cv-01466-SB-KES Document 12 Filed 10/05/20 Page 13 of 13 Page ID #:88



  1                SEVENTEENTH SEP ARA TE AND AFFIRMATIVE DEFENSE
  2             17.        Defendant alleges that Plaintiffs Complaint fails to allege claims, or
  3 allege facts sufficient to rise to the level of conduct required to recover punitive
  4 damages.
  5                   EIGHTEENTH SEPARATE AND AFFIRMATIVE DEFENSE
  6             18.        Defendant is informed, believes and thereupon alleges that that Plaintiffs'
  7 Complaint is barred by the applicable statutes of limitation.
  8
                                                    PRAYER
  9
                WHEREFORE, Defendant, DE ANZA PLAZA APARTMENTS II, prays for
 10
      judgment:
 11
                 1.        That Plaintiffs take nothing by the Complaint and not be granted any
 12
      relief against Defendant, DE ANZA PLAZA APARTMENTS II;
 13
                2.         That the Complaint be dismissed with prejudice;
 14
                3.         For entry of Judgment in favor of Defendant, DE ANZA PLAZA
 15
      APARTMENTS II and against Plaintiffs on the Complaint;
 16
                4.         That Defendant, DE ANZA PLAZA APARTMENTS II, be awarded
 17
      attorney's fees, costs and interest thereon, as allowed by law;
 18
                5.         For such other and further relief as the Court deems proper and just.
 19
 20
      Dated: October 5, 2020                         FERRUZZO & FERRUZZO, L
 21
 22
 23
 24
 25
 26
 27
 28

               DEFENDANT, DE ANZA PLAZA APARTMENTS Il'S ANSWER TO PLAINTIFFS' COMPLAINT

      D616.3 \ 560632v I
